Citation Nr: 0515318	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-21 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an effective date earlier than February 27, 
2001, for awards of service connection for arthritis of each 
knee.  

2.	Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the right knee.  

3.	Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
degenerative arthritis of the right knee, evaluated as 20 
percent disabling, and degenerative arthritis of the left 
knee, evaluated as 10 percent disabling, effective February 
27, 2001.  The veteran appealed both of the evaluations and 
the effective date of the awards.  

This appeal regarding the issue of an earlier effective date 
of the award of service connection for degenerative arthritis 
of each knee is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.	Degenerative arthritis of the right knee is currently 
manifested by range of motion limited to 5 degrees extension 
and 120 degrees flexion; pain with palpation along both the 
medial and lateral join lines and a pop over the lateral 
joint line, with McMurray's testing; and pain over the medial 
joint line, crepitus, and mild effusion.  

2.	Degenerative arthritis of the left knee is currently 
manifested by range of motion of 0 degrees extension to 120 
degrees flexion, painful motion, crepitus, and mild effusion.  




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257 (2004).  

2.	The criteria for a rating of 20 percent for degenerative 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in June 2001 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that is believed to pertain to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service connection for degenerative arthritis of the knees 
was granted by the RO in the March 2002 rating decision that 
gave rise to this appeal.  The veteran has appealed the 
evaluation assigned for each knee.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

An examination was conducted by VA in February 2002.  At that 
time, the veteran had complaints of bilateral knee pain that 
was worse on the right.  He also had occasional swelling of 
the knees and episodes of giving way.  His baseline pain was 
described as being 3/10.  He stated that he took Ibuprofen 
twice a day , which did not completely resolve his 
discomfort.  He had flare-ups that occurred approximately 
once per month and lasted three days.  Precipitating events 
included standing or walking for greater than an hour.  The 
predominate alleviating factor was rest of the knees.  He 
stated that during flare-ups he did not have any functional 
loss of range of motion, but did have painful motion and pain 
with use throughout the whole range of motion.  He had been 
using braces that were hinged with each knee for the past 
several months.  He was currently a security officer with a 
trucking line, which enabled him to work primarily in a 
sitting position.  

On examination, the veteran walked with a limp and upon 
standing had significant genu varus bilaterally.  Range of 
motion of the right knee was from 5 degrees extension to 120 
degrees flexion.  He was able to get from 120 to 130 degrees 
of flexion, though this was painful for the veteran 
passively.  Normal range of motion was reported to be from 0 
degrees extension to 140 degrees flexion.  Regarding the left 
knee, range of motion was from 0 degrees extension to 120 
degrees flexion, with passive range of motion to 130 degrees 
possible, but painful.  Both knees were stable with a varus 
and valgus stress and were neutral on 30 degrees of flexion.  
There was a negative Lachman's test at 30 degrees flexion and 
a negative anterior posterior drawer sign at 90 degrees 
flexion.  There was pain with palpation along both the medial 
and lateral joint line of the right knee and he had a pop 
over the lateral joint line with McMurray's testing of the 
right knee, but no palpable pop.  There was pain in the left 
knee along both the medial and lateral joint lines, but only 
mild pain with McMurray's testing over the medial joint line, 
but no palpable pop.  There was crepitus with range of motion 
of both knees.  There was mild effusion.  X-ray studies 
showed moderate to severe degenerative arthritis with 
predominantly the medial joint compartment collapse.  The 
right knee was essentially bone on bone in the medial 
compartment, with the left knee showing signs of significant 
degenerative arthritis with near bone or bone contact of the 
medial compartment of the left knee as well.  There were 
noted to be spurs on the superior and inferior poles of the 
patella bilaterally with mild to moderate patellofemoral 
degenerative arthritis as well.  The impression was of 
bilateral knee pain, with flare-ups that occurred once per 
month.  There was no evidence of weakness, excessive 
fatigability or incoordination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

For mild impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran's right knee disorder is currently manifested by 
range of motion limited to 5 degrees extension and 120 
degrees flexion, where normal ranges are considered to be 
from 0 degrees extension to 140 degrees flexion; pain with 
palpation along both the medial and lateral join lines and a 
pop over the lateral joint line, with McMurray's testing; and 
pain over the medial joint line; crepitus, and mild effusion.  
X-ray studies show almost complete bone-on-bone involvement 
in the medial joint line.  In addition, the veteran has mild 
effusion, crepitus, pain along the joint lines, and flare-ups 
once per month that last approximately 3 days.  It is evident 
from the record that there is impairment of the knee caused 
by both arthritic involvement and other impairment such as 
effusion and painful flare-ups.  In cases where there are 
distinct disabilities caused from arthritis of the knee as 
well as other impairment of the knee, separate evaluations 
may be assigned.  See VAOPGCPREC 23-97.  If a rating is 
assigned under the provisions for other knee impairment 
(38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating 
may be assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98.  
The veteran's right knee disorder is evaluated as a combined 
20 percent rating based upon both limitation of motion due to 
arthritis, which is shown to be noncompensable under the 
regular schedular criteria, and mild other impairment, 
predominately mild effusion and crepitus.  There is no basis 
upon which a higher evaluation may be assigned.  The veteran 
does not demonstrate limitation of motion of the knee that 
warrants a rating higher than 10 percent or any subluxation 
or instability of the knee.  As such a rating in excess of 
the currently assigned 20 percent is not warranted.  

Regarding the veteran's left knee disorder, the Board finds 
that the veteran's symptoms of left knee disability are 
almost as severe as that demonstrated in the right knee.  The 
veteran has a greater ability to extend his knee, notably to 
zero degrees as opposed to 5 degrees on the right, but this 
limitation remains ratable at 10 percent on the basis of 
limited motion due to arthritis.  The veteran has additional 
disability due to pain and flare-ups of the left knee that is 
approximately equal to that demonstrated on the right.  Thus 
an additional 10 percent rating on the basis of other knee 
impairment is warranted for the left knee as well.  To this 
extent, the appeal is granted and a combined 20 percent 
rating is warranted.  A rating in excess of 20 percent for 
the left knee is not warranted for the same reasons as 
discussed above for the right.  



ORDER

A rating in excess of 20 percent for degenerative arthritis 
of the right knee is denied.  

A rating of 20 percent for degenerative arthritis of the left 
knee is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


REMAND

In his notice of disagreement and substantive appeal, the 
veteran indicates disagreement with the basis upon which 
service connection for arthritis of each of his knees was 
established.  Specifically, the veteran states that he 
believes the arthritis should not be regarded simply as being 
secondary to his service connected pes planus, but was 
directly related to trauma sustained while the veteran served 
in combat.  The Board interprets these contentions a claim 
that there was clear and unmistakable error (CUE) in an 
October 1996 RO determination that denied such direct service 
connection.  This is considered to be intertwined with the 
issue of an effective date earlier than February 27, 2001 and 
must be resolved prior to appellate consideration.  Thus, 
that matter must be held in abeyance pending the resolution 
of the CUE claim.  

In view of the foregoing, this matter is remanded for the 
following:

The RO should adjudicate the matter of CUE in 
the October 1996 rating decision that denied 
service connection for degenerative arthritis 
of each knee.  Thereafter, the RO should 
readjudicate the remaining issue on appeal.  
If the determinations remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


